Per Curiam,
This is an appeal from the judgment of the common pleas affirming the judgment of an alderman and ex officio justice of the peace, which was brought before that court by certiorari. The 22d section of the Act of March 20, 1810, 5 Smith’s Laws, 161, provides that “ the judgment of the court of common pleas shall be final on all proceedings removed as aforesaid (by certiorari) by the said court and no writ of error shall issue thereon.” The law in this particular was not changed by the Act of July 7, 1879, P. L. 194, extending the jurisdiction of justices to the sum of $300 — Pennsylvania Pulp & Paper Co. v. Stoughton, 106 Pa. 458 — nor by the Act of May 9, 1889, P. L. 158, giving the name appeal to all appellate proceedings, nor by the Act of June 24,1895, P. L. 212, establishing this court and defining its jurisdiction. Both before and since those acts it has been enforced by quashing appeals in numerous cases, many of which are cited in Crumley v. Crescent Coal Co., 13 Pa. Superior Ct. 231. See also Palmer v. Lacock, 107 Pa. 346, and Jacobs v. Ellis, 156 Pa. 253. In Murdy v. McCutcheon, 95 Pa. 435, where the Supreme Court reviewed and reversed the judgment of the common pleas affirming the judgment of a justice of the peace, the question of jurisdiction seems not to have been raised by counsel nor considered by the court, at least it is not discussed in the opinion. In Crumley v. Crescent Coal Co., supra, we said: “ It is urged that the section does not apply where the magistrate has not jurisdiction, and in support of this position the case of Fowler v. Eddy, 110 Pa. 117, is cited. On the other hand see Borland v. Ealy, 43 Pa. 111, and Diehm v. Parkes, 1 Mona. 174. We do not deem it necessary to discuss this question. It is sufficient for *549present purposes to say that the record does not show lack of jurisdiction either of the parties or of the subject-matter.” The return of the constable in the present case shows on its face a valid service, and the cause of action was within the jurisdiction conferred upon justices of the peace by the act of 1810 as amended by the act of 1879; therefore, bearing in mind that the evidence submitted to the justice to explain or contradict it forms no part of the record, the foregoing remarks are equally pertinent and controlling here.
The appeal is quashed.